Citation Nr: 1717149	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a lung condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to September 1969 and from November 1969 to May 1971, and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.

This matter originally came before the Board of Veterans Appeals (Board/BVA) on appeal from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously before the Board in September 2012 and January 2014, at which time it was remanded for further development, to include VA examinations and opinions.

In April 2016, the Board remanded the issues of service connection for a throat disorder, a back disorder, and hypertension for additional development.  The requested development was performed in conjunction with the Board remand. 

In the April 2016 decision, the Board also denied service connection for a lung disorder.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the parties to the appeal filed a Joint Motion for Partial Remand (JMPR) requesting that the decision relating to the denial of service connection be vacated and that the matter be remanded to the Board for actions consistent with the JMPR.  Later that month, the Court granted the JMPR and remanded the matter to the Board for actions consistent with the JMPR.  

The issues of service connection for hypertension, a back condition, and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Any current throat disorder, including as a residual of removal of a benign lesion from the right vocal cord, is not of service origin.  


CONCLUSION OF LAW

A chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As to the issue of service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord, the RO, in a March 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The March 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment reports and records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant as it relates to his claim for service connection for a throat condition.  

As it relates to the claimed throat condition, the Veteran was afforded a VA examination in December 2012 and an addendum opinion was obtained in March 2014 as part of the development requested in the January 2014 Board remand.  This matter was again remanded for additional development in April 2016, to obtain an additional opinion as to the etiology of the Veteran's claimed disorder and its relationship to his period of service.  The requested opinion was obtained in June 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings and opinions pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary.

The Veteran's representative has argued that the Veteran has a currently diagnosed disorder and was shown with relatively similar complaints during active duty, meeting the first two criteria necessary for the establishment of service connection on a direct basis.  The representative observed that VA had obtained several opinions in the past that were unfavorable to the question, but those had all been deemed inadequate, resulting in the need for the most recent addendum opinion of June 2016, which was again unfavorable but, again, was inadequate.  The representative indicated that the examiner provided a conclusory declaration in the guise of a medical opinion, as can be discerned from the comment that the "veteran was treated conservatively for pharyngitis on several occasions while active duty...making it less likely that his current hoarseness and [right] vocal cord benign nodule is related to his previous pharyngitis."  He indicated that without further discourse and analysis that a lay person could understand it was unclear how treatment in service would make "it less likely" that the current condition was unrelated.  While the Board notes the Veteran's arguments, the examiner provided the required opinion and addressed the Veteran's inservice treatment when rendering his opinion, as was required by the Board remand.  He also indicated that there was no treatment for chronic pharyngitis,  As the examiner provided the required opinion, addressed the records referenced in the Board remand and provided rationale for his opinion, the Board finds the opinions of record to be adequate for properly addressing the relationship between any current throat disorder and the Veteran's period of service.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  The claimed throat disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Throat Disorder

The Veteran maintains that his current throat disorder either had its onset in service or arises from his exposure to AO while in Vietnam.

To the extent that the Veteran is claiming that his current throat disorder arises out of exposure to herbicides, the current throat disorder is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current throat disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a throat disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any throat disorder arose out of exposure to AO.  In the absence of any competent evidence relating any current throat disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

A review of the Veteran's service treatment records reveals that he was treated for a for a sore throat in March 1968.  He was also treated for acute respiratory distress and sore throat from February to March 1970.  The Veteran was again seen with complaints of a sore throat in January 1971.  At the time of the Veteran's May 1971 service separation examination, normal findings were reported for the mouth and throat, with no throat problems being reported in the notes section of the report.  

Since service, VA treatment records dated in 2008 show complaints of hoarseness for at least three years and that he had a benign mass removed from his right vocal cord.  In April 2009, the Veteran was seen with complaints of a chronic cough and throat clearing and continued to receive treatment for complaints of hoarseness.  Chronic laryngitis was diagnosed in May 2009.  

As to the Veteran's reports that he has had a throat disorder since service, the Board finds that the contemporaneous evidence shows that while the Veteran reported having a sore throat on several occasions during service, he did not report having any such problems at the time of his separation examination.  Moreover, on his initial application for compensation, received in October 1972, and in an application received in February 1978, the Veteran did not report having throat problems.  This suggests to the Board that there were no pertinent throat problems at either of these times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for throat problems at the time of the 1972 and 1978 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from throat problems since service, or the lack of throat symptomatology at the time he filed the claim, or both.  Throat problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed throat problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of throat symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current throat disorder is related to his period of service, to include by way of exposure to Agent Orange, the question of causation of such current throat disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current throat disorder. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current throat disorder to his period of service, to include as a result of exposure to Agent Orange.  He has not provided either medical evidence or an opinion to support this proposition.

In conjunction with his claim, the Veteran was afforded a VA examination in December 2012.  Following a comprehensive examination of the Veteran, the examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed inservice event, injury, or disease.  He stated that he could find no evidence of treatment while on active duty or cause and effect of AO exposure and the development of a benign vocal cord nodule.  

In a March 2014 addendum report, the examiner indicated that he could find no direct correlation of the Veteran's throat condition to his period of service while serving in Vietnam and that this condition was not listed as a conceded AO exposure condition or diagnosis.

In its April 2016 remand, the Board noted that as to the claimed throat condition, the examiner was requested to provide an opinion as to the likelihood that the Veteran's current throat disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or was otherwise related to any disease, event, or injury during his service.  The examiner was specifically asked to discuss the Veteran's documented complaints of sore throat and upper respiratory distress while in service.

The Board observed that in his March 2014 addendum, the VA examiner indicated that he could find no direct correlation of his throat condition related to the Veteran's prior service while serving in Vietnam and this condition was not listed as a conceded Agent Orange exposure condition or diagnosis. 

The Board further noted that the Veteran's representative, in his February 2016 written argument, indicated that with regard to the throat condition, the examiner failed to address the documented complaints of sore throat and upper respiratory distress while in service.  He asked that the matter be remanded in order to comply with the directives set forth in the prior remand.

The Board indicated that as it related to the claimed throat condition, the examiner should render an opinion as to whether it was at least as likely as not that any current throat condition had its onset during his active military service or was otherwise related to any disease, event, or injury during his service.  The examiner was to specifically discuss the Veteran's documented complaints of sore throat and upper respiratory distress while in service when rendering his opinion.

In conjunction with the April 2016 remand, the VA examiner, in a June 2016 addendum opinion, indicated that review of the record revealed that the Veteran was treated conservatively for pharyngitis on several occasions while on active duty in May 19, 1970, and January 7, 1971, making it less likely that his current hoarseness and right vocal cord benign nodule was related to his previous pharyngitis.  The examiner observed that the Veteran was admitted to the naval hospital while stationed at Camp Lejeune revealing that he was treated for acute respiratory disease syndrome "ARD's" which had no relationship to his claimed pharyngitis.  He stated that he could find no chronic treatment for chronic pharyngitis.  As the above opinions were rendered by a competent medical expert after physical evaluation of the Veteran and review of the entire record, including his service treatment records, they are considered highly probative by the Board.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current throat disorder, including as a residual of removal of a benign lesion from the right vocal cord.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord, is denied.  


REMAND

As it relates to the claim of service connection for a lung disorder, in the November 2016 JMPR, the parties indicated that the Board erred when it relied on an inadequate December 2012 VA examination.  They observed that specifically, the 2012 VA examiner opined, in pertinent part, that Veteran's diagnosed lung condition was "less likely than not" due to service because, "I could find no evidence [of] prior service treatment or cause and effect with agent orange exposure and the development of his moderate restrictive ventilator defect.  The parties agreed that the VA examination was inadequate because the examiner erroneously concluded the Veteran did not have any in-service treatment for lung-related symptoms or conditions.  They indicated that in contrast with this opinion, service treatment records did indicate in-service treatment for various lung complaints.  Significantly, the Veteran was treated for several bouts of malaria with complaints of chest pain, acute respiratory distress, and cough.  He was further hospitalized from February 26, 1970, to March 3, 1970, for acute respiratory disease.  The parties noted that on remand, a new VA examination or medical opinion had to be obtained to better address whether the Veteran's lung disorder could be attributed to in-service treatment for malaria, acute respiratory disease, chest pain, or cough.  Any opinion obtained had to consider all accurate, relevant facts and provide a detailed rationale.  Based upon the JMPR, this matter must be remanded for an additional VA examination.  

As it relates to the Veteran's claim of service connection for hypertension, the Board notes that in the VA examiner's May 2016 addendum opinion, the examiner noted that the Veteran had documented hypertension according to CPRS PMH review since 1972 and CPRS medical treatment documentation since 1999.  

In his March 2017 written argument the Veteran's representative noted that the examiner seemed to have opened the door for an alternative theory of entitlement, presumptive service connection, where the unfavorable opinion appeared to have been premised on the examiner having identified the fact that the hypertension was first diagnosed in 1972.  The representative observed that if the condition was at a compensable level of disability within one year of the Veteran's May 1971 release from active duty then presumptive service connection was warranted.

The representative also referenced numerous medical treatises in support of his assertion that the Veteran's hypertension may be caused or aggravated by his service-connected diabetes mellitus as well as being related to his AO exposure.  The VA examiner has not had the opportunity to address this submitted medical literature.  Given the foregoing, the matter should be returned to the examiner so that he may address the presumptive and secondary issues in light of the June 2016 findings and the medical evidence submitted in support of the Veteran's claim by his representative.  

As it relates to the Veteran's claimed back disorder, the Board notes that as part of the prior remand, the examiner was requested to render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder had its onset during his active military service or was otherwise related to any disease, event, or injury during his service.  The examiner had to specifically discuss the Veteran's presumed exposure to the rigors of combat in Vietnam and physical training in the military when rendering his opinion.  

In his June 2016 addendum opinion, the examiner indicated that he could find no documentation of this Veteran being treated for lumbar pain or related injuries making it less likely than not that his current lumbar pain and DDD was related to a service connected injury.  He further stated that he could find no evidence that his military occupational skill would put him at risk for developing a specific low back injury.  

In his March 2017 written argument, the Veteran 's representative indicated that when addressing the back condition, the June 2016 examiner noted the lack of formal documentation of any back complaints in the service medical records as support for his conclusion that the Veteran's "military occupational skill would put him at risk for developing a specific low back injury."  Dalton v. Nicholson, 21 Vet.App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  

He stated that the Veteran was competent and credible in his lay assertions relating to the onset and ongoing problems with his back condition, and the inadequate medical opinion from the VA examiner was insufficient to overcome either the credibility or the competence of the Veteran. 

The Board notes that the June 2016 VA opinion did not address the Veteran's presumed exposure to the rigors of combat in Vietnam or his physical training in the military, only indicating that the Veteran's military occupational skill would not put him at risk for developing a specific low back injury.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the examiner did not provide sufficient rationale, this matter must be remanded for compliance purposes.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination by an appropriate medical specialist to the determine the nature and etiology of any current lung disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to and reviewed by the examiner with the examiner noting such review in the report.  The examiner is requested to render the following opinion:

Is at least as likely as not (50 percent probability or greater) that any current lung disorder had its onset in service, or is otherwise related to service?  When rendering this opinion, the examiner should specifically discuss in-service treatment for various lung complaints; treatment for several bouts of malaria with complaints of chest pain, acute respiratory distress, and cough; and hospitalization from February 26, 1970, to March 3, 1970, for acute respiratory disease. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3. Thereafter, if available, return the claims folder to the June 2016 VA examiner who rendered the opinion relating to the Veteran's current low back disorder.  Following a review of the entire record, to include any additional records obtained in conjunction with this remand, the examiner is requested to render the following opinions:  Is at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder had its onset during his active military service or is otherwise related to any disease, event, or injury during his service?  The examiner must specifically discuss the Veteran's presumed exposure to the rigors of combat in Vietnam and physical training in the military when rendering his opinion.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.  

4.  Thereafter, if available, return the claims folder to the May 2016 VA examiner who rendered the opinion relating to the Veteran's current hypertension.  Following a review of the entire record, to include any additional records obtained in conjunction with this remand, the examiner is requested to render the following opinions:  Is at least as likely as not (50 percent probability or greater) that any current hypertension had its onset in service, in the one year presumptive period following service, or is otherwise related to service?  When rendering this opinion, the examiner should specifically discuss his notation in the May 2016 VA examination report of hypertension being diagnosed in 1972, and, if such a diagnosis constitutes the diagnosed hypertension being manifest to a compensable degree within one following service.  The examiner should also address the medical evidence submitted by the Veteran relating to exposure to AO and the development of hypertension.  

(b) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is caused or aggravated (permanently worsened) by any service-connected disorder, to include CAD and DM?  When rendering this opinion, the examiner should reference the multiple articles referred to by the Veteran's representative in his March 2017 written argument.  

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


